OPINION — AG — **** PAROLE — REVOCATION — HEARING — GOVERNOR **** THE COURT OF CRIMINAL APPEALS' RULING IN CASE NO. A-14729 (CHASE V. PAGE) IS NOT BINDING AS A PROCEDURAL MATTER UPON THE FUNCTION OF THE DEPARTMENT OF CORRECTIONS IN RECOMMENDING REVOCATIONS TO THE GOVERNOR.  YOUR CURRENT PRACTICE OF ADVISING THE VIOLATOR OF THE GROUNDS FOR REVOCATION REQUEST, TAKING HIS STATEMENT, IF HE GIVES ONE, AND A REVIEW OF THE CASE BY THE DEPUTY DIRECTOR AND DIRECTOR OF THE DEPARTMENT OF CORRECTIONS BEFORE SUBMISSION TO THE GOVERNOR IS INSUFFICIENT TO COMPLY WITH THE HEARING REQUIREMENTS SET FORTH IN THE CHASE V. PAGE, SUPRA. THE DUTY TO CONDUCT THE HEARING IS UPON THE OFFICE OF THE GOVERNOR. CITE: 57 Ohio St. 1968 Supp., 501 [57-501], 57 Ohio St. 1968 Supp., 516 [57-516] W. HOWARD O'BRYAN, JR.  ** SEE: OPINION NO. 70-245 (1970) **